Fish, C. J.
“On the trial of all felonies the presiding judge shall have the testimony taken down, and, when directed by the judge, the court, reporter shall exactly and truly record, or take stenographic notes of, the testimony and proceedings in the case, except the argument of counsel. In the event of the jury returning a verdict of guilty, the testimony shall be entered upon the minutes of the court, or in a book to be kept for that purpose.” Penal Code, § 1007. It is only “In the event of the jury returning a-verdict of guilty” (that is, guilty of a felony) that a transcript of the stenographic notes of the evidence, is required to be entered on the minutes of the court, or in a book to be kept for that purpose.
*73April 11, 1912.
Petition for mandamus. Before Judge Martin. Pulaski superior court. January 6, 1912.
Wooten & Griffin, for plaintiff.
(a) Accordingly, where one on trial under an indictment for a felony was convicted of a misdemeanor (which amounted to a final acquittal of the felony, in the absence of a new trial granted at the defendant’s instance), the reporter, who took stenographic notes of the evidence and proceedings on the trial, was under no official duty to transcribe, upon the demand of the defendant, the notes, of the evidence in order that the transcript might be recorded in the clerk’s office, where 'the defendant made no offer to pay the reporter for such service.
(Z>) It follows that the judge of the superior court did not, under the circumstances as above stated, err in refusing to grant a mandamus compelling the reporter to transcribe his stenographic notes of the evidence.

Judgment affirmed.

All the Justices concur, except